Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered July 11, 2002, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 22 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the complainant’s psychiatric history, . were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). The jury properly rejected defendant’s claim that the complainant inflicted her own injuries, and his attempt to repudiate his own confession. Concur—Tom, J.P., Williams, Friedman, Marlow and Sweeny, JJ.